Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-7 are pending.

Claim interpretation
	The applicant uses the term “OSSHM4” to refer to the rice (Oryza sativa) serine hydroxymethyltransferase gene. The same gene is called “SHMT4” in the art (e.g. Matsusaka et al. Plant Science. 312(111049): 1-8. 2021).

Claim Rejections - 35 USC § 112
Failure to further limit 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends and for failing to include all the limitations of the claim upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Scope of enablement – how to use
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rice plant with a mutation in the nucleotide sequence comprising a C461T substitution in the OSSHM4 gene, resulting in an L154P substitution in the encoded amino acid and loss of function in the OSSHM4 gene in rice causing an increase in Se uptake, does not reasonably provide enablement for the same substitution to result in the same function anywhere else in the Oryza sativa genome, in another plant species, or outside the context of a plant cell at all  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. A rice serine hydroxymethyltransferase coded mutant gene, or any isolated protein, has no function outside of a cell.
The claimed invention is not supported by an enabling disclosure considering the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the 
The claims are broadly drawn to a mutated OsSHM4 gene and the protein it encodes (SEQ ID NO: 4), a vector comprising the mutated gene, a host cell comprising the mutated gene and a method of increasing the capacity of rice plants to absorb sulphur or selenium by growing rice containing the mutated OsSHM4 gene.
The applicant teaches a nucleic acid with a C461T substitution in the OSSHM4 gene, which encodes the amino acid sequence of the OSSHM4 gene with an L154P substitution causing loss of function in the OSSHM4 gene in rice. The instant specification provides working examples of producing a mutant with the claimed nucleic acid sequence in the background of rice variety Zhongjiazao 17 (Embodiment 1, page 7) and using CRISPR to produce a loss-of-function mutant in the background of brown rice variety Zhonghua 11 (Embodiment 6, pages 14-15). The loss-of-function mutation at the endogenous locus is what leads to the desirable phenotype of the claimed invention.
The applicant does not teach how to modify the sequence of any locus in any plant to produce of loss of function in the OsSHM4 gene. Given the breadth of the claims, which does not limit the modification to the original locus of the OsSHM4 gene, or to a rice plant (claim 6), many non-functional or functionally altered proteins would be encompassed within the broadly claimed genus for which there is no guidance in the instant application of how to use. The protein of claims 3-4 would have no utility whatsoever given that the mutation in the nucleic acid sequence encoding it causes a loss-of-function. 
The state-of-the-art is such that one of skill in the art cannot predict what the utility could be found outside of the context of the endogenous rice locus. Nor could they predict what utility a non-functional protein would have at all.

Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Prior art 
	The claims all require SEQ ID NO: 1 with a C461T substitution in the OSSHM4 gene. There is no teaching or suggestion in the art of a rice plant having this substitution. Matsusaka (Matsusaka et al. Plant Science. 312(111049): 1-8. 2021) provides a review on modifications to the SHMT gene, noting Chen as the original report of the claimed modification (Chen et al. New Phytologist. 226:838-850. 2020).
	
Conclusion
	Claims 1-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663